


110 HR 5282 IH: To extend the suspension of duty on Lycopene

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5282
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Ferguson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the suspension of duty on Lycopene
		  10%.
	
	
		1.Lycopene 10%
			(a)In
			 generalHeading 9902.24.41 of
			 the Harmonized Tariff Schedule of the United States (relating to Lycopene 10%)
			 is amended by striking the date in the effective period column and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
